Appellant was convicted of violating the local option liquor laws in a dry area, and his punishment assessed at a fine of $200.00 and ninety days in jail.
The evidence is short and conclusive, only one witness being introduced by the State and no witness by the appellant. However, bills of exception Nos. 1, 2, 3 and 4 complain of the State being allowed to introduce the different orders of the commissioners' court and the county judge relative to the election wherein the County of San Saba voted itself dry, and where they had also refused to allow the sale of 3.2 per cent. beer. Appellant admitted the county was a dry area, and waived the introduction of such orders, etc., but the State nevertheless introduced same, and they were read into the statement of facts, hence his bills.
The State had the right to introduce such orders, and read the same as a portion of the facts proven, and we see no error in it thus doing, notwithstanding appellant's admission.
Bill of exceptions No. 5 relates to the refusal of the court to give a peremptory instruction to the jury to find the appellant not guilty. We confess that no reason for the giving of same appears to us, and none is set forth in such bill, and it is overruled.
The testimony relative to the facts of the complained of sale is short, concise and conclusive, and we set the same forth in its entirety: "My name is Johnny Hernandez. I live at New Braunfels, Texas. I have been in San Saba County about three months. I live here with Mr. Frank Chamberlain. I have not known the defendant long, just since I bought the whiskey about a month ago. It was on or about the 14th day of October, 1937, and I saw Mr. Sellman at his home where I got the whiskey from him. I had been to his home once before but didn't buy any whiskey. I bought a pint of whiskey from him on the 14th day of October, 1937, here in San Saba town, and paid him $1.25 for it. I drank the whiskey."
The judgment is affirmed. *Page 406